Filed 12/8/15 P. v. Barr CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E064468

v.                                                                       (Super.Ct.No. SICRF97222330)

RONALD EVERT BARR,                                                       OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Inyo County. Brian Lamb, Judge. Affirmed.

         Ronald Evert Barr, in pro. per.; and Richard Schwartzberg, under appointment by

the Court of Appeal, for Defendant and Appellant.

         No appearance by Plaintiff and Respondent.

                                       STATEMENT OF THE CASE

         On November 20, 2014, defendant and appellant Ronald Evert Barr filed a petition

seeking to reduce his conviction for grand theft from a felony to a misdemeanor under

Penal Code section 1170.18, subdivision (f) (Proposition 47). On March 11, 2015, the

trial court denied defendant’s motion. The court stated: “The defendant’s felony

                                                             1
conviction for burglary in the first degree, Penal Code section 459, pursuant to Penal

Code section 460(a), commonly referred to as burglary of a residence or other inhabited

structure, is not a felony conviction that qualifies for reduction to a misdemeanor or other

relief under Proposition 47. Because the defendant’s petition fails to state a prima facie

claim for relief, the petition is hereby denied.”

       On May 8, 2015, defendant sought clarification and/or reconsideration alleging

that his conviction was for grand theft under Penal Code section 487, not residential

burglary. Therefore, he was eligible for resentencing. On May 20, 2015, defendant filed

an in propria persona petition seeking reduction of his conviction for grand theft in 1997

from a felony to a misdemeanor under Penal Code section 1170.18. On August 19, 2015,

the trial court issued an order inviting the People to file a response to the petition to

determine whether defendant was eligible for relief under Proposition 47. On August 31,

2015, the People filed a written response stating that defendant had been convicted on

February 8, 2013, of violating Penal Code sections 288a, subdivision (b)(1), and 288,

subdivision (a)(1). Defendant, therefore, was required to register under Penal Code

section 290, and thus, was ineligible for reduction of his conviction to a misdemeanor

under Penal Code section 1170.18, subdivision (i). On September 29, 2015, the trial

court denied defendant’s petition. On September 11, defendant filed a notice of appeal.1




       1 On the court’s own motion on October 6, 2015, we deemed defendant’s notice
of appeal filed on September 11, 2015, as filed after the trial court’s order of denial on
September 29, 2015.


                                               2
                                       DISCUSSION

        After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

        We offered defendant an opportunity to file a personal supplemental brief, and he

has done so. On November 12, 2015, defendant filed a four-page handwritten brief. In

his brief, defendant contends that his conviction for grand theft should be reduced to a

misdemeanor under Proposition 47. Defendant appears to be arguing that Penal Code

section 1170.18, subdivision (i), does not apply because his convictions for Penal Code

sections 288a and 288, occurred in 2013, while his conviction for grand theft occurred in

1997.

        In this case, although defendant’s offense for the disqualifying felony occurred in

2013, and the felony conviction for which defendant seeks reduction to a misdemeanor

occurred in 1997, the statutory terms “prior conviction” means any conviction prior in

time to the filing of the petition for resentencing. The plain language of Penal Code

section 1170.18, subdivision (i), states that “[t]he provisions of this section shall not

apply to persons who have one or more prior convictions for an offense specified in

clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of [Penal Code

s]ection 667 or for an offense requiring registration pursuant to subdivision (c) of [Penal

Code s]ection 290.” Penal Code section 1170.18, subdivision (i), does not state that the


                                               3
prior conviction must have been committed prior to the commission of the conviction at

issue under Proposition 47. Moreover, the Voter Information Guide stated that “certain

offenders who have already completed a sentence for a felony that the measure changes

could apply to the court to have their felony conviction changed to a misdemeanor.

However, no offender who has committed a specified severe crime could be resentenced

or have their conviction changed.” (Voter Information Guide, Gen. Elec. (Nov. 4, 2014)

analysis of Prop. 47 by Legis. Analyst, p. 36.) The trial court, therefore, properly denied

defendant’s petition to reduce his conviction for grand theft from a felony to a

misdemeanor under Penal Code section 1170.18, subdivision (i).

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                        DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                        MILLER
                                                                                          J.


We concur:


KING
                       Acting P. J.


CODRINGTON
                                   J.


                                             4